DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297,224. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	For example, note the following similarities between the application claims and the patent claims:
Instant Application No. 17/588,559
US Patent 11,297,224
Claim 1
An image capture and sharing system, the system comprising: 




a camera configured to capture at least one image; 

a user input device configured to receive at least one share instruction; 

a memory and a processor coupled to the camera and the user input device; and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: 

establish a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, 


the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; 




apply the sharing profile to at least one image automatically after capture; and 


share over a network the at least one image according to the automatic send options and automatic audience options.

Claim 1
An image capture and sharing system, the system comprising: 

an eyewear device including: a frame having a temple connected to a lateral side of the frame; 

a camera configured to capture at least one image; and 

a user input device configured to receive at least one share instruction; 

a memory and a processor coupled to the camera and the user input device; and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: 

establish a sharing profile comprising automatic send options for a level of automation for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the sharing profile comprising a send profile and an audience profile, the send profile including the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the audience profile including the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; 

capture at least one image; 

apply the automatic send options and automatic audience options to the at least one image automatically after capture; and 

share over a network the at least one image according to the automatic send options and the automatic audience options.

Claim 2
The system according to claim 1, further comprising an eyewear device including a frame having a temple connected to a lateral side of the frame, the camera, and the user input device.

Part of claim 1 (lines 3-8)
“…an eyewear device including: 
     a frame having a temple connected to a lateral side of the frame…
    a camera….
    a user input….”
Claim 14
An image capture and sharing method, comprising: 

receiving options for a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, 

the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; 



applying the sharing profile to at least one image automatically after capture; and 


sharing over a network the at least one image according to the automatic send options and automatic audience options.

Claim 9
An image capture and sharing method, comprising: 

receiving options for a sharing profile comprising automatic send options for a level of automation for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the sharing profile comprising a send profile and an audience profile, the send profile including the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the audience profile including the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; capturing at least one image; 

applying the automatic send options and automatic audience options to the at least one image automatically after capture; and 

sharing over a network the at least one image according to the automatic send options and automatic audience options.
Claim 15
The method according to claim 14, further comprising capturing the at least one image using a camera of an eyewear device, the eyewear device including a frame having a temple connected to a lateral side of the frame, the camera, and a user input device,
Claim 10

The method according to claim 9, wherein the at least one image is captured by an eyewear device.
Claim 19
A non-transitory computer readable medium comprising instructions which, when executed by a processor, cause an electronic system to: 

receive options for a sharing profile comprising automatic send options for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at 32ANON-199US2 least one captured image for review, and the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; 






apply the sharing profile to at least one image automatically after capture; and 

share over a network the at least one image according to the automatic send options and automatic audience options.

Claim 19
A non-transitory computer readable medium comprising instructions which, when executed by a processor, cause an electronic system to: 

receive options for a sharing profile comprising automatic send options for a level of automation for sending a captured image and automatic audience options for establishing an audience for sharing of the captured image, the sharing profile comprising a send profile and an audience profile, the send profile including the automatic send options including at least one of a last selected send option, automatically sending and sharing the at least one captured image upon connection, automatically sending and sharing the at least one captured image after a delay, or holding the at least one captured image for review, and the audience profile including the automatic audience options including at least one of a last selected audience, a most recent chat, or a story of a user; receive an image captured on an electronic eyewear device; 

apply the automatic send options and automatic audience options to the image automatically; and 

share over a network the image according to the automatic send options and automatic audience options.
Claim 20
The medium according to claim 19, further comprising instructions that, when executed by the processor, cause the electronic system to capture the at least one image using a camera of an eyewear device, the eyewear device including a frame having a temple connected to a lateral side of the frame, the camera, and a user input device.
Part of claim 19 (lines 19-20)

“…receive an image captured on an electronic eyewear device…”


Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/09/2022